DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In view of applicant’s amendments and arguments filed on December 29, 2021, the rejections of claims 12, 13 and 21-24 under 35 U.S.C. 102 or 103 as stated in the Office Action mailed on September 28, 2021 have been withdrawn.

Reason for Allowance
Claims 1-14, 21-24, 26 and 27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 12 recites the forming the gate dielectric layer includes: forming a capping layer over the gate dielectric layer, performing an annealing process, and removing the capping layer.
Claim 21 recites the forming of the p-type work function layer includes: forming a metal layer in the second openings, the metal layer including ruthenium or iridium, forming an in-situ capping layer over the metal layer; and conducting an ex-situ treatment process of the metal layer.
These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.

The examiner’s statements of reasons for allowance of claims 1-11 were given in the Office Action mailed on September 28, 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        January 7, 2022